DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite comparing a modeled neural response to a received signal indicative of a neural response and adjusting the modeled neural response. This is drawn to limitations that under the broadest reasonable interpretation (see more detailed claim interpretation notes below in the 102/103 section) can be performed mentally or with the help of a pen and paper. At best, even if one were to read the claims narrowly, the claims revolve around the judicial exception of performing experiment to model the natural phenomenon of a neural response without applying the model to any practical application. This judicial exception is not integrated into a practical application at least because the claims do not positively recite electrodes, do not positively recited any details of the model and do not positively recite any therapeutic application or any type of output. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the microprocessor and the computer readable medium are recited at a high-level of generality, such that is amounts to no more than mere 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.

2) Regarding Claims 1 and 11, it is not clear whether the limitations of “implanted”, “received”, “modeled”, “generated using responses”, “comparison” refer to past hypothetical actions/steps, structural limitations, intended uses, or otherwise optional limitations. It is not clear, for example, whether the generation of the responses is required or the claim recites the ability of the responses to be generated as claimed. It is also unclear whether the claim requires the act of modeling, a model or refers to the ability of the responses to be modeled, or otherwise a characterization of the nature of the response. It is also not clear whether the claim requires implantation of electrodes or the ability of electrodes to be implanted, and whether the claim requires the act of receiving a signal, rather than the ability to receive the signal if it ever produced. Note that, the modeled response is not positively even stored in the device. See MPEP 2103, 2111.04, 2173.05(p). When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
The same applies to the “computed” of Claim 3, the “modeled” and “induced” of Claims 4-5, the “adjusting” of Claims 2 and 8.
It may be beneficial to recite the programming as instructions stored in the device (including an actual model and its details), as well as recite functional limitations as configurations of claimed elements/structures.  
3) Regarding Claims 1, 3, 11, 18 and 20, the terms “indicative” and “associated with” are relative and subjective, making the metes and bounds of the scope of the claims unclear. 
4) Regarding Claims 1, 6, 11, and 19, “the received signal” and “the comparison” lack clear antecedent basis. Again, an ability to receive and to compare does not necessitate the relevant acts in an apparatus claim. 
7) Regarding Claims 2 and 8, 12-14, 17, “wherein adjusting the modeled/the stimulation”, “wherein providing”, “wherein receiving” lacks clear antecedent basis. 

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Examiner Interpretation Notes:
Under the broadest reasonable interpretation:
a) the electrodes are not positively recited or required by the claim, neither is their implantation, or even the way they are coupled to the device and the microprocessor. Given that the electrodes are not required, the claim can be met by any number of electrodes. As long as the microprocessor is capable to output even a signal able to cause an electrode to issue a stimulation waveform, even indirectly, the first clause is met.
b) as long as the microprocessor is able to receive a neural signal, it is able to meet the second clause.
c) the neural response need only be able to be modeled, does not necessarily require a model. The modeled response is not even positively recited as stored in the device. Furthermore, the “generated using …elements” is entirely hypothetical and does not limit the claim. As long as the microprocessor is able to compare a received neural signal to another neural signal and adjust it, it meets the third and fourth clauses.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20120116741 by Choi or, in the alternative, under 35 U.S.C. 103 as obvious over Choi in view of US 20160157769 by Min.
	Regarding Claims 1 and 11, Choi discloses a device (abstract: system and method) comprising: 
	a processor (e.g. abstract, par. 4, 23-24, Fig. 1, 3, 6: the system described by Choi refers to an improved neural stimulation device that performs the method and runs the algorithms described, which must include at least one processor to do so) programmed to: 
		cause a first electrode implanted in a patient to issue a stimulation waveform to the patient's neural tissue (e.g. par. 4, 19: stimulation of neural tissue via implanted electrodes controlled by a neural stimulation device, e.g. DBS device, to which the disclosed system and method are meant to be an improvement of; Also see claim interpretation notes above), 
		receive a signal from a second electrode implanted in the patient, the signal indicative of a neural response to the stimulation waveform (e.g. Fig. 3, par. 19: receiving a neural response to the stimulation via the neural stimulation device; Also see claim interpretation notes above), 
		compare the received signal to a modeled neural response based on a baseline set of modeled neural elements or that can be generated using responses of a plurality of modeled neural elements and a weight associated with each of the plurality of modeled neural elements, and adjust the modeled neural response based on the comparison (Fig. 3, 6, par. 4, 24-26: the signal is compared to a model neural response, which is updated based on the actual neural response; Also see claim interpretation notes above).  
	 
	Choi does not explicitly disclose that the processor that is part of the neural stimulation device (e.g. DBS) is a “microprocessor” or that the algorithms are stored in a non-transitory computer readable medium. It is considered inherent that the DBS and cochlear implant neurostimulators described by Choi as being improved upon in combination with the nature of the advanced “intelligent” algorithms (e.g. par. 24) and the nature of the processing time and size required for this type of stimulation and sensing, would inherently require at least one “microprocessor”. For the same reasons, it is considered inherent that said “intelligent” algorithms are stored in a computer readable medium. In the event that it is determined that it is not inherent that the processor of Choi is a microprocessor, or that the instructions are stored in a non-transitory computer medium, it was well known in the art to use a microprocessor to control a neural stimulator via instructions stored in a computer readable medium, and one such example is presented by Min (e.g. par. 45, 69, 117-135, 172: microprocessor controlled stimulation, sensing and stimulation model updating of a SCS stimulator). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one microprocessor and at least one computer readable medium in a neural stimulator according to the teachings of Choi, as taught by Min, in order to predictably perform the processing functions disclosed, and furthermore to do so faster and more efficiently, while also allowing for a size reduction of the device.
	Regarding Claim 2, Choi and Choi as modified in Claim 1 teaches the device of claim 1, wherein adjusting the modeled neural response comprises adjusting the plurality of modeled neural elements or adjusting the weights associated with at least one of the plurality of neural elements (e.g. par. 26-28; Also see claim interpretation notes above).  
	Regarding Claim 3, Choi and Choi as modified in Claim 1 teaches the device of claim 1, wherein the modeled neural response comprises a computed transmembrane current associated with each of the plurality of modeled neural elements  (e.g. par. 26-28; Also see claim interpretation notes above).
	Regarding Claim 4, Choi and Choi as modified in Claim 1 teaches the device of claim 3, wherein the modeled neural response comprises a modeled voltage induced by the transmembrane currents (e.g. par. 26-28; Also see claim interpretation notes above).  
	Regarding Claim 5, Choi and Choi as modified in Claim 1 teaches the device of claim 4, wherein the modeled neural response is a weighted summation of the modeled voltages (e.g. par. 26-28; Also see claim interpretation notes above).  
	Regarding Claim 6, Choi and Choi as modified in Claim 1 teaches the device of claim 1, wherein the microprocessor is further programmed to estimate relative recruitment of the plurality neural elements within the patient based on the comparison (e.g. par. 26-28; Also see claim interpretation notes above).  
	Regarding Claim 7, Choi and Choi as modified in Claim 1 teaches the device of claim 6, wherein the microprocessor is further programmed to adjust the stimulation waveform to selectively recruit a subset of the patient's neural elements (e.g. par. 26-28; Also see claim interpretation notes above).  
	Regarding Claim 8, Choi and Choi as modified in Claim 1 teaches the device of claim 7, wherein adjusting the stimulation waveform comprises adjusting one or more of an amplitude, pulse width, pulse rate, or pulse shape of the stimulation waveform (e.g. par. 26-28; Also see claim interpretation notes above).  
	Regarding Claim 9, Choi and Choi as modified in Claim 1 teaches the device of claim 1, wherein the modeled neural elements comprise modeled neural fibers of a spinal cord (e.g. par. 26-28; Also see claim interpretation notes above).  
	Regarding Claim 10, Choi and Choi as modified in Claim 1 teaches the device of claim 1, wherein the modeled neural response comprises a modeled evoked compound action potential (ECAP) (e.g. par. 26-28; Also see claim interpretation notes above).  
	Regarding Claim 12, Choi and Choi as modified in Claim 1 teaches the non-transitory computer-readable medium of claim 11, wherein providing a modeled neural response comprises: determining transmembrane currents for each of the modeled neural elements, associating a weight with each of the transmembrane currents, determining a voltage induced by the transmembrane currents, and determining the modeled neural response as a weighted sum of the voltages for the transmembrane currents (e.g. par. 26-28; Also see claim interpretation notes above). 
	Regarding Claim 13, Choi and Choi as modified in Claim 1 teaches the non-transitory computer-readable medium of claim 12, wherein adjusting the modeled neural response comprises adding neural elements to the baseline set of modeled neural elements (e.g. par. 26-28; Also see claim interpretation notes above). 
	Regarding Claim 14, Choi and Choi as modified in Claim 1 teaches the non-transitory computer-readable medium of claim 12, wherein adjusting the modeled neural response comprises adjusting the weights associated with the transmembrane currents (e.g. par. 26-28; Also see claim interpretation notes above).  
	Regarding Claim 15, Choi and Choi as modified in Claim 1 teaches the non-transitory computer-readable medium of claim 12, wherein adjusting the modeled neural response comprising adjusting one or more parameters of the baseline set of modeled neural elements (e.g. par. 26-28; Also see claim interpretation notes above).  
	Regarding Claim 16, Choi and Choi as modified in Claim 1 teaches the non-transitory computer-readable medium of claim 15, wherein the one or more parameters of the baseline set of modeled neural elements is selected from the group consisting of geometry of the modeled neural element, physiology of the modeled neural element, and electrical properties of the neural elements (e.g. par. 26-28; Also see claim interpretation notes above).  
	Regarding Claim 17, Choi and Choi as modified in Claim 1 teaches the non-transitory computer-readable medium of claim 11, wherein receiving a signal from an electrode implanted in a patient comprises receiving a first signal from a first electrode and receiving a second signal from a second electrode (e.g. par. 26-28; Also see claim interpretation notes above).
	Regarding Claim 18, Choi and Choi as modified in Claim 1 teaches the non-transitory computer-readable medium of claim 11, wherein receiving a signal from an electrode implanted in a patient comprises receiving a first signal from the electrode indicative of the neural response at a first time and receiving a second signal from the electrode indicative of the neural response at a second time (e.g. par. 26-28; Also see claim interpretation notes above).
	Regarding Claim 19, Choi and Choi as modified in Claim 1 teaches the non-transitory computer-readable medium of claim 11, further comprising instructions to cause the microprocessor to identify a preferred stimulation waveform based on the received signal (e.g. par. 26-28; Also see claim interpretation notes above).  
	Regarding Claim 20, Choi and Choi as modified in Claim 1 teaches the non-transitory computer-readable medium of claim 11, further comprising instructions to cause the microprocessor to identify a stimulation waveform associated with a side-effect based on the received signal (e.g. par. 26-28; Also see claim interpretation notes above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170173335 A1 by Min teaches decomposition of ECAP to determine which nerves contribute to the ECAP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792